Name: Council Directive 81/1060/EEC of 14 December 1981 derogating in favour of the Kingdom of the Netherlands from Directive 73/403/EEC on the synchronization of general population censuses
 Type: Directive
 Subject Matter: demography and population;  European Union law;  economic analysis;  Europe
 Date Published: 1981-12-31

 Avis juridique important|31981L1060Council Directive 81/1060/EEC of 14 December 1981 derogating in favour of the Kingdom of the Netherlands from Directive 73/403/EEC on the synchronization of general population censuses Official Journal L 385 , 31/12/1981 P. 0034 - 0034COUNCIL DIRECTIVE of 14 December 1981 derogating in favour of the Kingdom of the Netherlands from Directive 73/403/EEC on the synchronization of general population censuses (81/1060/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the proposal from the Commission, Whereas Directive 73/403/EEC (1) provides that Member States shall conduct a general population census on a date between 1 March and 31 May 1981; Whereas serious difficulties, which could not have been foreseen when the Directive was adopted, have arisen ; whereas they have not enabled the census operations to be carried out in the Kingdom of the Netherlands between the said dates; Whereas the information required by the Commission can, to a large extent, be acquired partly from current demographic statistics and partly on a sample basis, HAS ADOPTED THIS DIRECTIVE: Article 1 By way of derogation, Directive 73/403/EEC shall not apply in the case of the Kingdom of the Netherlands. Article 2 This Directive is addressed to the Kingdom of the Netherlands. Done at Brussels, 14 December 1981. For the Council The President G. HOWE (1) OJ No L 347, 17.12.1973, p. 50.